Citation Nr: 1545522	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  07-26 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for gout, evaluated as 20 percent disabling prior to February 3, 2014, and as 60 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and N.B. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran had active military service from August 1979 to September 1981.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied the Veteran's claim for a compensable disability rating for gout.  The Veteran perfected an appeal. 

The Veteran testified before the undersigned Veterans Law Judge at videoconference hearings in January 2010 and February 2012.  Transcripts of the hearings have been associated with the Veteran's claims file.  Unfortunately, the judge who conducted those hearings has since retired from the Board.  In August 2015, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response was received from the Veteran.

In a May 2012 decision, the Board granted the Veteran an increased rating, to 20 percent, for his service-connected gout but otherwise denied the Veteran's claims.  In April 2013, the Veteran's representative and VA's Office of General Counsel  filed a joint motion requesting that the United States Court of Appeals for Veterans Claims (Court) vacate the Board's decision, in relevant part, insofar as it denied the Veteran's claim for entitlement to a rating higher than 20 percent for gout.  That same month, the Court granted the Joint Motion and remanded the case to the Board for compliance with its terms.  The Board subsequently remanded the case in January 2014 and February 2015 for further evidentiary development and adjudication.

Based on the findings from a February 2014 VA examination, the RO in a June 2014 rating decision, granted an increased rating of 60 percent for gout, effective from February 3, 2014.  As this rating is still less than the maximum benefit available, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

During the pendency of the last remand, this appeal was converted to and processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for a disability rating higher than 20 percent prior to February 3, 2014, and higher than 60 percent thereafter, for his service-connected gout.  

The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  

The Veteran seeks higher evaluations for his service-connected gout disability.  Notably, the rating schedule provides that gout as an active process may be rated as an active process or on the basis of chronic residuals, whichever provides a higher rating but cannot be combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017 (2015).

In February 2015, the Board remanded matter again in order to provide the Veteran with a VA examination to evaluate the severity his gout disability, to include a discussion on the severity of the Veteran's impacted joints during flare-ups of gout.  However, a review of the recent May 2015 VA joint examinations shows that the VA examiner failed to express such functional loss for each affected joint in terms of additional range-of-motion loss (i.e., beyond what is shown clinically) as specifically requested by the February 2015 remand directives. 

The Board finds that another examination is warranted in order to comply with the April 2013 Joint Motion, as well as the February 2014 and January 2015 Board remand instructions.  38 U.S.C.A. § 5103A(d)(1).  Specifically, the examiner must discuss whether the Veteran's gout can be considered an "active process" at any time to warrant a rating under Diagnostic Code 5002, and whether there are, in fact, any chronic residuals in any of the joints affected by the gout.  In addition, the VA medical examiner must conduct range-of-motion testing of each of the Veteran's joints affected by his gout, including specific findings pertaining to loss of range of motion in the each such joint due to repetitive motion as well as discussion of functional loss in each such joint during flare-ups of gout.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011), citing DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  The examiner must identify, in the context of these findings, at what point pain begins in each range of motion and must discuss the presence and extent of the Veteran's current functional impairment as portrayed in terms of the additional loss in range of motion due to his service-connected gout.  In sum, a remand is required to have an examiner supplement the record with reports regarding the current severity of the Veteran's disability.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of the service-connected gout, to determine the current severity of that disability.  The entire claims file and a full copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include laboratory tests, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

In the examination report, the examiner is asked to address the following: 

A).  Identify whether the Veteran experiences gout as an active process.  

B).  If the Veteran's gout is an active disease process, then provide a discussion on the following: 

(i) the frequency of exacerbations per year; 
(ii) whether there are symptom combinations productive of a definite impairment of health objectively supported by examination findings; 
(iii) presence, and if so number per year, of incapacitating exacerbations; 
(iv) weight loss or anemia productive of severe impairment of health; 
(v) presence of severely incapacitating exacerbations, and if so the number per year; 
(vi) presence of constitutional manifestations associated with active joint involvement; 
(vii) whether it is totally incapacitating, and if so, since when; and 

C).  Identify whether the Veteran has chronic residuals, such as limitation of motion or ankylosis of affected joint(s), and if so degree(s) of limitation.

The examiner must conduct a full orthopedic examination of each joint identified by the Veteran as being affected by gout, including range-of-motion testing.  The examiner must discuss, for each such identified joint, whether the Veteran experiences chronic residuals in the joint due to gout, including as due to flare-ups.  For each joint with chronic residuals, the examiner must identify all objective manifestations (such as swelling, muscle spasm, or satisfactory evidence of painful motion) that confirm the presence of limitation of motion.

Clinical findings must include whether, during the examination, there is objective evidence of pain on motion of any joint affected by gout (if pain on motion is present, the examiner must indicate at which point pain begins); weakness, excess fatigability, and/or incoordination associated with the Veteran's gout. 

D).  Address the functional impairment caused solely by the Veteran's gout during periods of flare-ups.  The examiner is asked equate such functional losses to additional degrees of limited motion (beyond that shown clinically).  If the examiner is unable to provide an opinion as to the additional degree of limited motion as result of functional loss, then the examiner must state so and explain why an opinion cannot be provided. 

A complete explanation for EACH opinion expressed should be provided.

2. Ensure that the requested medical report complies with this remand and the questions presented in the request. If the report is deficient in any manner, it must be returned to the examiner for necessary corrective action, as appropriate.  Any further development indicated by the record should be undertaken.

3. After completing the requested actions and any additional notification and/or development deemed warranted, the claim for a higher rating must be re-adjudicated in light of all pertinent evidence and legal authority.  Consideration should specifically include whether higher or lower ratings are now warranted for gout, with staging of the rating(s) as deemed warranted based on active process or chronic residuals.  (A rating for an active process may not be combined with the residual ratings for limitation of motion or ankylosis.)  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




